 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November [●], 2020, by and among PLx Pharma Inc., a Delaware corporation
(the “Company”), and the purchasers set forth on Schedule 1 hereto (each, a
“Purchaser”, and collectively, the “Purchasers”), and shall become effective as
of the Closing (as defined in the Purchase Agreement, defined below).

 

RECITALS

 

A.                In connection with the Securities Purchase Agreement, by and
among the Company and the Purchasers, dated as of November 16, 2020 (the
“Purchase Agreement”), the Company has agreed, upon the terms and conditions
stated in the Purchase Agreement, to issue and sell to each Purchaser on the
Closing Date immediately separable Units, with each Unit consisting of: (i) one
share of the Common Stock (the “Unit Shares”) and (ii) a Warrant to acquire one
share of Common Stock (the “Warrant Shares”, together with the Unit Shares, the
“Shares”)

 

B.                 To induce the Purchasers to execute and deliver the Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act, and applicable state securities laws.

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I
DEFINITIONS

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement. As used in this Agreement, the
following terms shall have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “affiliated,” “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the state of New York
generally are authorized or required by law or other government actions to
close.

 



 

 

 

“Closing Date” means the date of the closing of the acquisition and issuance of
the Company Shares pursuant to the Purchase Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Effectiveness Date” means the date the Registration Statement has been declared
effective by the Commission.

 

“Effectiveness Deadline” means the date which is the earlier of (x) (i) in the
event that the Registration Statement is not subject to a review by the
Commission, sixty (60) calendar days after the Filing Date or (ii) in the event
that the Registration Statement is subject to a review by the Commission, ninety
(90) calendar days after the Filing Date and (y) the fifth (5th) Business Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the Commission that such Registration Statement will not be reviewed
or will not be subject to further review; provided, however, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

 

“Effectiveness Failure” shall have the meaning set forth in Section 2.2.

 

“Effectiveness Period” shall have the meaning set forth in Section 2.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Failure” or “Failures” shall have the meaning set forth in Section 2.2.

 

“Filing Date” means the thirtieth (30th) Business Day following the Closing
Date; provided, however, that if the Filing Date falls on a day that is not a
Business Day, then the Filing Date shall be extended to the next Business Day.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5.3(a).

 

“Indemnifying Party” shall have the meaning set forth in Section 5.3(a).

 

“Losses” shall have the meaning set forth in Section 5.1.

 

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 



2 

 

 

“Prospectus” means any prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to any such
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

 

“Registrable Securities” means (i) the Unit Shares issued to the Purchasers and
(ii) the Warrant Shares issued or issuable to the Purchasers upon exercise of
the Warrants; provided, however, that the applicable Holder has completed and
delivered to the Company a Selling Stockholder Questionnaire; and provided
further that such securities shall no longer be deemed Registrable Securities if
(i) such securities have been sold pursuant to a Registration Statement, (ii)
such securities have been sold in compliance with Rule 144, or (ii) all such
securities may be sold without limitation or restriction pursuant to Rule 144.

 

“Registration Statement” means the registration statements and any additional
registration statements contemplated by Article II, including (in each case) the
related Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference in such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
requested by the Company from time to time.

 

“Transaction Documents” means this Agreement, the Purchase Agreement, and the
schedules and exhibits attached hereto and thereto.

 



3 

 

 

ARTICLE II
REGISTRATION

 

2.1              Registration Obligations; Filing Date Registration. The Company
shall use reasonable best efforts to prepare and file with the Commission on or
prior to the Filing Date a Registration Statement covering the resale of the
Registrable Securities as would permit the sale and distribution of all the
Registrable Securities from time to time pursuant to Rule 415 in the manner
reasonably requested by the Holder. The Registration Statement shall be on Form
S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act and the rules
promulgated thereunder and the Company shall undertake to register the
Registrable Securities on Form S-3 as soon as practicable following the
availability of such form, provided that the Company shall use reasonable best
efforts to maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission). The
Registration Statement shall contain the “Plan of Distribution” section in
substantially the form attached hereto as Annex A. The Company shall use
reasonable best efforts to cause the Registration Statement filed by it to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof but in any event prior to the Effectiveness Deadline, and,
subject to Section 3.1(m) hereof, to keep such Registration Statement
continuously effective under the Securities Act until the earlier of (i) such
date as all Registrable Securities covered by such Registration Statement have
ceased to be Registrable Securities or (ii) the date that is two (2) years
following the Closing Date (the “Effectiveness Period”). By 4:00 p.m. (New York
City time) on the Business Day following the Effective Date, the Company shall
file with the Commission in accordance with Rule 424 under the Securities Act
the final prospectus to be used in connection with sales pursuant to such
Registration Statement.

 

2.2              Effect of Failure to File Registration Statement. If a
Registration Statement covering all of the Registrable Securities required to be
covered thereby and required to be filed by the Company pursuant to this
Agreement is (i) not filed with the Commission by the Filing Date (a “Filing
Failure”) or (ii) not declared effective by the Commission on or before the
Effectiveness Deadline (an “Effectiveness Failure” and, collectively with a
Filing Failure, the “Failures” and each a “Failure”), then, in satisfaction of
the damages to any holder of Registrable Securities by reason of any such delay
in or reduction of its ability to sell the underlying shares of Common Stock
(which remedy shall not be exclusive of any other remedies available at law or
in equity), the Company shall pay to each such holder of Registrable Securities
relating to such Registration Statement an amount in cash equal to one half of
one percent (0.5%) of the aggregate Purchase Price (as such term is defined in
the Purchase Agreement) of such Holder’s Registrable Securities included in such
Registration Statement on the day of a Failure and on every thirtieth day (pro
rated for shorter periods) thereafter until such Failure is cured. The payments
to which a Holder shall be entitled pursuant to this Section 2.2 are referred to
herein as “Registration Delay Payments.” Registration Delay Payments shall be
paid on the earlier of (i) the last day of the calendar month during which such
Registration Delay Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Registration Delay Payments is
cured. In the event the Company fails to make Registration Delay Payments in a
timely manner, such Registration Delay Payments shall bear simple interest at
the rate of three percent (3.0%) of such unpaid Registration Delay Payment per
annum (pro rated for shorter periods) until paid in full. Notwithstanding
anything to the contrary herein or in the Purchase Agreement, in no event shall
the aggregate amount of Registration Delay Payments exceed, in the aggregate,
five percent (5%) of the aggregate Purchase Price of the Securities.

 



4 

 

 

ARTICLE III
REGISTRATION PROCEDURES

 

3.1              Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

 

(a)               Prepare and file with the Commission on or prior to the Filing
Date, a Registration Statement on Form S-3 (or if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3 such
Registration Statement shall be on another appropriate form in accordance with
the Securities Act and the rules and regulations promulgated thereunder) in
accordance with the method or methods of distribution thereof as described on
Annex A hereto (except if otherwise directed by all of the Holders), and use
reasonable best efforts to cause the Registration Statement to become effective
and remain effective as provided herein.

 

(b)               Prepare and file with the Commission such amendments,
including post-effective amendments, to the Registration Statement as may be
necessary to keep the Registration Statement continuously effective (subject to
Section 3.1(m)) as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements, if necessary, in order to register for resale under the
Securities Act all of the Registrable Securities; cause the related Prospectus
to be amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the Securities Act; respond promptly
to any comments received from the Commission with respect to the Registration
Statement or any amendment thereto and promptly provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement; and comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented.

 

(c)               At the time the Commission declares the Registration Statement
effective, each Holder shall be named as a selling stockholder in the
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of Registrable Securities
included in the Registration Statement in accordance with applicable law,
subject to the terms and conditions hereof. From and after the date the
Registration Statement is declared effective, any Holder not named as a selling
stockholder in the Registration Statement at the time of effectiveness may
request that the Company amend or supplement the Registration Statement to
include such Holder as a selling stockholder, and the Company shall, as promptly
as practicable and in any event upon the later of (x) ten (10) Business Days
after such date or (y) ten (10) Business Days after the expiration of any
Deferral Period (as defined in Section 3.1(m)) that is either in effect or put
into effect within ten (10) Business Days of such date:

 

(i)                 if required by applicable law, prepare and file with the
Commission a post-effective amendment to the Registration Statement or prepare
and, if required by applicable law, file a supplement to the related Prospectus
or a supplement or amendment to any document incorporated therein by reference
or file with the Commission any other required document so that the Holder is
named as a selling stockholder in the Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of such Holder’s Registrable Securities included in the Shelf
Registration Statement in accordance with applicable law and, if the Company
shall file a post-effective amendment to the Registration Statement, use its
reasonable best efforts to cause such post-effective amendment to be declared
effective under the Securities Act as promptly as is practicable, but in any
event by the date that is sixty (60) days after the date such post-effective
amendment is required by this clause to be filed;

 



5 

 

 

(ii)              provide such Holder copies of any documents filed pursuant to
Section 3.1(c)(i); and

 

(iii)            notify such Holder as promptly as practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 3.1(c)(i);

 

(d)               Promptly notify the Holders of Registrable Securities (i)(A)
when a Registration Statement, a Prospectus or any Prospectus supplement or pre-
or post-effective amendment to the Registration Statement is filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement, and if requested by such Holders, furnish to them a copy
of such comments and the Company’s responses thereto and (C) with respect to the
Registration Statement or any post- effective amendment filed by the Company,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to
the Registration Statement or Prospectus or for additional information of the
Company; (iii) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities of the Company for sale in any jurisdiction, or the
initiation or threatening of any Proceeding for such purpose; and (v) of the
occurrence of any event that makes any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

(e)               Use reasonable best efforts to avoid the issuance of, and, if
issued, to obtain the withdrawal of, (i) any order suspending the effectiveness
of the Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any U.S. jurisdiction.

 

(f)                If requested by the Holders of a majority of the Registrable
Securities, (i) promptly incorporate in a Prospectus supplement or post-
effective amendment to the Registration Statement such information as such
Holders reasonably request to be included therein unless the inclusion of such
information would reasonably be expected to expose the Company to liability
under federal and state securities laws and regulations and (ii) make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment.

 



6 

 

 

(g)               Furnish to each Holder, without charge and upon request, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and, to the extent
requested by such Person, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission, provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.

 

(h)               Promptly deliver to each Holder, without charge, as many
copies of the Prospectus or Prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Persons may reasonably request; and
the Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.

 

(i)                 Cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities of
the Company to be sold pursuant to a Registration Statement.

 

(j)                 Upon the occurrence of any event contemplated by Section
3.1(d)(v), as promptly as practicable prepare a supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(k)               Use reasonable best efforts to cause all Registrable
Securities relating to the Registration Statement to be listed on the Nasdaq
Stock Market, LLC or any subsequent securities exchange, quotation system or
market, if any, on which similar securities issued by the Company are then
listed or traded.

 

(l)                 The Company may require each selling Holder to furnish to
the Company information regarding such Holder and the distribution of such
Registrable Securities as is required by law to be disclosed in the Registration
Statement, and the Company may exclude from such registration the Registrable
Securities of any such Holder who fails to furnish such information within
fifteen (15) days after receiving such request.

 



7 

 

 

(m)             If (i) there is material non-public information regarding the
Company which the Board reasonably determines not to be in the Company’s best
interest to disclose and which the Company is not otherwise required to
disclose, or (ii) there is a significant business opportunity (including, but
not limited to, the acquisition or disposition of assets (other than in the
ordinary course of business) or any merger, consolidation, tender offer or other
similar transaction) available to the Company which the Board reasonably
determines not to be in the Company’s best interest to disclose, then the
Company may postpone or suspend filing or effectiveness of a Registration
Statement for a period (a “Deferral Period”) not to exceed sixty (60)
consecutive days, provided that the Company may not postpone or suspend its
obligation under this Section 3.1(m) for more than ninety (90) days in the
aggregate during any 12-month period; provided, however, that no such
postponement or suspension by the Company shall be permitted for more than one
sixty (60) day period, arising out of the same set of facts, circumstances or
transactions.

 

(n)               The Company shall use reasonable best efforts to register or
qualify, or cooperate with the Holders of the Registrable Securities included in
the Registration Statement in connection with the registration or qualification
of, the resale of the Registrable Securities under applicable securities or
“blue sky” laws of such states of the United States as any such Holder requests
in writing and to do any and all other acts or things necessary or advisable to
enable the offer and sale in such jurisdictions of the Registrable Securities
covered by the Registration Statement; provided, however, that the Company shall
not be required to (i) qualify generally to do business in any jurisdiction
where it is not then so qualified or (ii) take any action that would subject it
to general service of process or to taxation in any jurisdiction to which it is
not then so subject.

 

(o)               The Company will comply with all rules and regulations of the
Commission to the extent and so long as they are applicable to the Registration
and will make generally available to its security holders (or otherwise provide
in accordance with Section 11(a) of the Securities Act) an earnings statement
(which need not be audited) satisfying the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder, no later than 45 days after the end of a
12-month period (or 90 days, if such period is a fiscal year) beginning with the
Company’s first fiscal quarter commencing after the effective date of the
Registration Statement.

 

3.2              Holder Obligations.

 

(a)               At least five (5) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify each Holder in
writing of the information the Company requires from each such Holder if such
Holder elects to have any of such Holder’s Registrable Securities included in
such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Holder that
(i) such Holder furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities, and (ii) the
Holder execute such documents in connection with such registration as the
Company may reasonably request

 



8 

 

 

(b)               Each Holder covenants and agrees by its acquisition of such
Registrable Securities that (i) it will not sell any Registrable Securities
under the Registration Statement until it has received copies of the Prospectus
as then amended or supplemented as contemplated in Section 3.1(h) and notice
from the Company that such Registration Statement and any post-effective
amendments thereto have become effective as contemplated by Section 3.1(d) and
(ii) it and its officers, directors or Affiliates, if any, will comply with the
prospectus delivery requirements of the Securities Act as applicable to them in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

(c)               Upon receipt of a notice from the Company of the occurrence of
any event of the kind described in Section 3.1(d)(ii), 3.1(d)(iii), 3.1(d) (iv),
3.1(d)(v) or 3.1(m), such Holder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 3.1(j), or until it is advised in writing by
the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.

 

ARTICLE IV
REGISTRATION EXPENSES

 

4.1              Registration Expenses. All reasonable fees and expenses
incident to the performance of or compliance with this Agreement by the Company
(excluding underwriters’ discounts and commissions and all fees and expenses of
legal counsel, accountants and other advisors for any Purchaser except as
specifically provided below), except as and to the extent specified in this
Section 4.1, shall be borne by the Company whether or not a Registration
Statement is filed by the Company or becomes effective and whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
Nasdaq Stock Market, LLC and each other securities exchange or market on which
Registrable Securities are required hereunder to be listed, (B) with respect to
filings required to be made by the Company with the Financial Industry
Regulatory Authority and (C) in compliance with state securities or Blue Sky
laws by the Company or with respect to Registrable Securities, (ii) messenger,
telephone and delivery expenses, (iii) fees and disbursements of counsel for the
Company, (iv) Securities Act liability insurance, if the Company so desires such
insurance, and (v) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement, including, without limitation, the Company’s independent public
accountants. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any underwriting, broker or similar fees or commissions of any
Purchaser or, except to the extent provided for above or in the Transaction
Documents, any legal fees or other costs of the Purchasers.

 



9 

 

 

ARTICLE V
INDEMNIFICATION

 

5.1              Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, its permitted assignees, officers, directors, agents, brokers
(including brokers who offer and sell Registrable Securities as principal as a
result of a pledge or any failure to perform under a margin call of Company
Common Stock), underwriters, investment advisors and employees, each Person who
controls any such Holder or permitted assignee (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents and employees of each such controlling Person, and the
respective successors, assigns, estate and personal representatives of each of
the foregoing, to the fullest extent permitted by applicable law, from and
against any and all claims, losses, damages, liabilities, penalties, judgments,
costs (including, without limitation, costs of investigation) and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
(collectively, “Losses”), arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus, as supplemented or amended, if applicable, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except (i) to the
extent, but only to the extent, that such untrue statements or omissions or
alleged untrue statements or omissions are based upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use in
such Registration Statement, such Prospectus or in any amendment or supplement
thereto or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
furnished in writing by such Holder expressly for use therein (it being
understood that each Holder has approved Annex A hereto for this purpose); or
(ii) in the case of an occurrence of an event of the type specified in Section
3.1(d)(ii)-(v), the use by a Holder of an outdated or defective Prospectus, but
only if and to the extent that following such receipt the misstatement or
omission giving rise to such Loss would have been corrected; provided, however,
that the indemnity agreement contained in this Section 5.1 shall not apply to
amounts paid in settlement of any Losses if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld. The Company shall notify such Holder promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 5.3(a)
hereof) and shall survive the transfer of the Registrable Securities by the
Holder.

 

5.2              Indemnification by Holders. Each Holder and its permitted
assignees shall, severally and not jointly, indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), and the directors, officers, agents or employees of
such controlling Persons, and the respective successors, assigns, estate and
personal representatives of each of the foregoing, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, as supplemented or
amended, if applicable, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading, to
the extent, but only to the extent, that such untrue statement or omission or
alleged untrue statement or omission is contained in or omitted from any
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use in therein, and that such information was reasonably
relied upon by the Company for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was furnished in writing by such
Holder expressly for use therein (it being understood that each Holder has
approved Annex A hereto for this purpose); provided, however, that in no event
shall a Holder’s liability pursuant to this Subsection 5.2, exceed the proceeds
from the offering received by such Holder, except in the case of willful
misconduct or fraud by such Holder.

 



10 

 

 

5.3              Conduct of Indemnification Proceedings.

 

(a)               If any Proceeding shall be brought or asserted against any
Person entitled to indemnity hereunder (an “Indemnified Party”), such
Indemnified Party promptly shall notify the Person from whom indemnity is sought
(the “Indemnifying Party”) in writing, and the Indemnifying Party shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

(b)               An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (1) the Indemnifying Party has agreed in
writing to pay such fees and expenses; or (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or (3)
the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel (which shall be reasonably
acceptable to the Indemnifying Party) that a conflict of interest is likely to
exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, the Indemnifying Party shall be responsible
for reasonable fees and expenses of no more than one counsel (together with
appropriate local counsel) for the Indemnified Parties). The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld or
delayed. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is or could have been a party, unless such
settlement (i) includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding and (ii)
does not include a statement as to or an admission of fault, culpability or a
failure to act by or on behalf of any Indemnified Party.

 



11 

 

 

(c)               All reasonable fees and expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Business Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).

 

5.4              Contribution.

 

(a)               If a claim for indemnification under Section 5.1 or 5.2 is
unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to enforce such indemnification in accordance with its
terms (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying, Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5.3, any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 

(b)               The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 5.4 were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 

(c)               The indemnity and contribution agreements contained in this
Article V are in addition to any liability that the Indemnifying Parties may
have to the Indemnified Parties.

 



12 

 

 

ARTICLE VI
RULE 144

 

6.1              Rule 144. As long as any Holder owns any Registrable
Securities, the Company covenants to use its commercially reasonable efforts to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Section 13(a) or 15(d) of the Exchange Act. The
Company further covenants that it will take such further action as any Holder
may reasonably request, all to the extent required from time to time to enable
such Person to sell the Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act, including providing any legal opinions
relating to such sale pursuant to Rule 144. Upon the request of any Holder, the
Company shall deliver to such Holder a written certification of a duly
authorized officer as to whether it has complied with such requirements.

 

ARTICLE VII
MISCELLANEOUS

 

7.1              Effectiveness. The Company’s obligations hereunder shall be
conditioned upon the occurrence of the Closing under the Purchase Agreement, and
this Agreement shall not be effective until such Closing. If the Purchase
Agreement shall be terminated prior to the Closing, then this Agreement shall be
void and of no further force or effect (and no party hereto shall have any
rights or obligations with respect to this Agreement).

 

7.2              Remedies. In the event of a breach by the Company or by a
Holder of any of their obligations under this Agreement, each non-breaching
Holder and Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement. The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.

 

7.3              Entire Agreement; Amendment. This Agreement and the other
Transaction Documents contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or therein, neither the Company nor any Holder make any
representation, warranty, covenant or undertaking with respect to such matters,
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein. This Agreement and any term
hereof may be amended, terminated or waived only with the written consent of the
Company and the Holders of at least a majority of all outstanding Registrable
Securities then held by all Holders. Any amendment or waiver effected in
accordance with this Section 7.3 shall be binding upon each Holder (and their
permitted assigns).

 

7.4              No Inconsistent Agreements. The Company will not on or after
the date of this Agreement enter into any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof. The rights granted
to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company’s securities
under any agreement in effect on the date hereof.

 



13 

 

 

7.5              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section prior
to 4:00 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address specified in this
Section on a day that is not a Trading Day or later than 4:00 p.m. (New York
City time) on any Trading Day, (c) the Trading Day following the date of deposit
with a nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The addresses,
facsimile numbers and email addresses for such notices and communications are
those set forth below, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person:

 

If to the Company:  

PLx Pharma Inc.

9 Fishers Lane

Suite E

Sparta, NJ 07871

Attention: Chief Financial Officer

Email: roconnor@plxpharma.com

 

with copies (which copies shall not constitute notice to the Company) to:  

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention: Robert Friedman

Email: rfriedman@olshanlaw.com

 

If to the Purchasers:   To their respective addresses as set forth on Exhibit A
attached hereto.

 

7.6              Waivers. No waiver by either party of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.

 

7.7              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns and shall inure to the benefit of each Holder and its successors and
assigns. The Company may not assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of the Holders of at
least a majority of all Registrable Securities then outstanding.

 



14 

 

 

7.8              Assignment of Registration Rights. The rights of each Holder
hereunder, including the right to have the Company register for resale
Registrable Securities in accordance with the terms of this Agreement, shall be
assignable by each Holder of all or a portion of the Registrable Securities if:
(i) the Holder agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the Registrable
Securities with respect to which such registration rights are being transferred
or assigned to such transferee or assignee, (iii) following such transfer or
assignment the further disposition of such securities by the transferee or
assignees is restricted under the Securities Act and applicable state securities
laws, (iv) at or before the time the Company receives the written notice
contemplated by clause (ii) of this Section, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions of this
Agreement, and (v) such transfer shall have been made in accordance with the
applicable requirements of the Purchase Agreement. The rights to assignment
shall apply to the Holders (and to subsequent) successors and assigns.

 

7.9              Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via electronic mail (including pdf or any electronic signature
complying with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

 

7.10          Termination. This Agreement shall terminate at the end of the
Effectiveness Period, except that Articles IV and V and this Article VII shall
remain in effect in accordance with their terms.

 

7.11          Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New Jersey
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the state and
federal courts located in the State of New Jersey for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
If any party hereto shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then, the prevailing party in such
action or proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 



15 

 

 

7.12          Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

7.13          Severability. If any provision hereof should be held invalid,
illegal or unenforceable in any respect, then, to the fullest extent permitted
by law, (a) all other provisions hereof shall remain in full force and effect
and shall be liberally construed in order to carry out the intentions of the
parties as nearly as may be possible and (b) the parties shall use their best
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of such provision(s) in this Agreement.

 

7.14          Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[SIGNATURE PAGES TO FOLLOW]

 



16 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

 

  THE COMPANY:       PLX PHARMA INC.       By:
 
    Name: Natasha Giordano     Title: Chief Executive Officer

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

 





  PURCHASERS:       [PURCHASER]       By:
 
    Name:       Title:  

 



 

 

 

SCHEDULE 1
SCHEDULE OF PURCHASERS

 

Name of Purchaser and

Address/Contact Information

 

Units Purchased

 

Number of Unit Shares Separable from Units Purchased

 

Number of Warrant Shares Exercisable from Warrants Separable from Units
Purchased

 

Aggregate Unit Purchase Price

                                                                               
                                              TOTAL:                

 



 

 

 

ANNEX A
PLAN OF DISTRIBUTION

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock
previously issued and the shares of common stock issuable upon exercise of the
warrants or interests in shares of common stock received after the date of this
prospectus from a selling stockholder as a gift, pledge, partnership
distribution or other transfer, may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. The selling stockholders
may sell their shares of our common stock pursuant to this prospectus at fixed
prices, at prevailing market prices at the time of sale, at prices related to
the prevailing market price, at varying prices determined at the time of sale,
or at negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·short sales;

 

·through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

·broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock or warrants owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock, from
time to time, under this prospectus, or under an amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 



 

 

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker- dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

 



 

 

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until such time as the
shares offered by the selling stockholders have been effectively registered
under the Securities Act and disposed of in accordance with such registration
statement, the shares offered by the selling stockholders have been disposed of
pursuant to Rule 144 under the Securities Act or the shares offered by the
selling stockholders may be resold pursuant to Rule 144 without restriction or
limitation (including without the requirement to be in compliance with Rule
144(c)(1)) or another similar exemption under the Securities Act.

 



 

 

 

ANNEX B
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

PLx PHARMA Inc.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock, $0.001 par value per share
(the “Common Stock”), of PLx Pharma Inc. (the “Company”), (the “Registrable
Securities”) understands that the Company has filed or intends to file with the
Securities and Exchange Commission (the “Commission”) a registration statement
(the “Registration Statement”) for the registration and resale under Rule 415 of
the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement, dated as of November __, 2020 (the “Registration Rights Agreement”),
among the Company and the Purchasers named therein. The purpose of this
Questionnaire is to facilitate the filing of the Registration Statement under
the Act that will permit you to resell the Registrable Securities in the future.
The information supplied by you will be used in preparing the Registration
Statement. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related Prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
Prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.

 

QUESTIONNAIRE

 

1.Name.

 

(a)Full Legal Name of Selling Stockholder

 

________________________________________________________________________

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

________________________________________________________________________

 



 

 

 

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

________________________________________________________________________

 

2.Address for Notices to Selling Stockholder:

 

______________________________________________________________________________

 

______________________________________________________________________________

 

______________________________________________________________________________

 

Telephone: ____________________________________________________________________

 

Fax: _________________________________________________________________________

 

Contact Person: ________________________________________________________________

 

E-mail address of Contact Person:
__________________________________________________

 

3.Beneficial Ownership of Registrable Securities:

 

(a)Type and Number of Registrable Securities beneficially owned:

 

4.Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes ☐       No ☐

 

Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

(b)Are you an affiliate of a broker-dealer?

 

Yes ☐       No ☐

 

Note: If yes, provide a narrative explanation below:

 

(c)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ☐       No ☐

 

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 



 

 

 

5.Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

(a)As of ________ , 202__, the Selling Stockholder owned outright (including
shares registered in Selling Stockholder’s name individually or jointly with
others, shares held in the name of a bank, broker, nominee, depository or in
“street name” for its account), _____________ shares of the Company’s capital
stock (excluding the Registrable Securities). If “zero,” please so state.

 

(b)In addition to the number of shares Selling Stockholder owned outright as
indicated in Item 5(a) above, as of _______, 202__, the Selling Stockholder had
or shared voting power or investment power, directly or indirectly, through a
contract, arrangement, understanding, relationship or otherwise, with respect to
_______________ shares of the Company’s capital stock (excluding the Registrable
Securities). If “zero,” please so state.

 

If the answer to Item 5(b) is not “zero,” please complete the following tables:

 

Sole Voting Power:      

Number of Shares

 

Nature of Relationship Resulting in Sole
Voting Power

        Shared Voting Power:              

Number of Shares

 

With Whom Shared

 

Nature of Relationship 

          Sole Investment power:               Number of Shares  

Nature of Relationship Resulting in Sole Investment Power 

      Shared Investment power:              

Number of Shares

 

With Whom Shared

 

Nature of Relationship

    (c)As of ________, 202__, the Selling Stockholder had the right to acquire
the following shares of the Company’s common stock pursuant to the exercise of
outstanding stock options, warrants or other rights (excluding the Registrable
Securities). Please describe the number, type and terms of the securities, the
method of ownership, and whether the undersigned holds sole or shared voting and
investment power. If “none”, please so state.

 



 

 

 

6.Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

7.Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

 

State any exceptions here:

 

________________________________________________________________________

 

________________________________________________________________________

 

***********

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Registration Statement
filed pursuant to the Registration Rights Agreement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in each Registration Statement filed pursuant to the Registration
Rights Agreement and each related Prospectus. The undersigned understands that
such information will be relied upon by the Company in connection with the
preparation or amendment of any such Registration Statement and the related
Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation
M. The undersigned also acknowledges that it understands that the answers to
this Questionnaire are furnished for use in connection with Registration
Statements filed pursuant to the Registration Rights Agreement and any
amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

 

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

 



 

 

 

“An Company filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling shareholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The Company was advised that
the short sale could not be made before the registration statement become
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:
 
  Beneficial Owner:
 
          By:
 
    Name:     Title:            

 

 

 